Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 20, 2018

The Court of Appeals hereby passes the following order:

A19D0146. LITRINA CHINNESE MOURA v. ADRIANE LAMAR et al.

      Litrina Chinnese Moura filed a garnishment action to collect on a judgment for
child support arrearage from workers’ compensation benefits payable to her
children’s father. The garnishee answered, asserting that the defendant’s benefits
could not be garnished. Moura then filed a traverse, arguing that the benefits were
subject to garnishment. On June 12, 2018, the trial court entered an order denying
Moura’s traverse, and two days later it entered a second order dismissing the
garnishment action. Moura filed a timely application for discretionary appeal in this
Court, but she later withdrew the application. See Case No. A18D0551 (withdrawn
July 31, 2018).
      On October 22, 2018, Moura filed the instant application for discretionary
appeal, seeking again to appeal the trial court’s denial of her traverse and dismissal
of her garnishment action. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Moura filed this application approximately five
months after entry of the orders she seeks to appeal. The application is therefore
untimely, and it is hereby DISMISSED for lack of jurisdiction.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/20/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.